Beldock, P. J. (dissenting).
Despite the fact that a proper indictment was found within the period of the applicable Statute of Limitations and the fact that there was no undue delay in bringing the indictment to trial, the majority are of the opinion that the judgment, based on defendant’s plea of guilty, should be reversed and that the indictment should be dismissed for the sole reason that there was undue delay in prosecution of the complaint before the Magistrate prior to indictment. I am unable to concur in that view.
I read People ex rel. Hirschberg v. Close (1 N Y 2d 258) as meaning that section 667 of the Code of Criminal Procedure applies only to unreasonable delay incident to the prosecution of the complaint in the Magistrate’s Court; that the subsequent action prosecuted by indictment of the Grand Jury is entirely separate and distinct from the preliminary proceeding in the Magistrate’s Court; and that a dismissal of such proceeding has no bearing on the indictment which is found by the Grand Jury, regardless of what occurred before the Magistrate and regardless of what occurred prior to indictment.
The majority predicate their dismissal of the indictment on the events which occurred prior to its return. In my opinion, both the precedent of the Hirschberg case and sound logic require that the indictment he sustained. Defendant’s motion was made under section 667 of the Code of Criminal Procedure, which provides for dismissal of the prosecution for unreasonable delay. That section does not provide for dismissal of the indictment, which is what the majority have directed.